By the Court, McKinstry, J.:
The judgment was for plaintiff, and the Court below granted a new trial on the ground that the evidence was insufficient to justify the findings.
Appellant (plaintiff in the Court below), argues that the District Court erred for the reasons: First, that the bill of exceptions was not signed or certified by the referee or Judge; second, that the objections do not specify the particulars in which the evidence was insufficient.
1. The signature or certificate of the referee or Judge was waived by stipulation.
2. The exceptions do specify the particulars in which the evidence was claimed to be insufficient.
Order affirmed.